Exhibit 1.2 May 14, 2010 K-Fed Bancorp 1359 North Grand Avenue Covina, CA91724-0116 Kaiser Federal Bank 1359 North Grand Avenue Covina, CA91724-0116 Attention: Kay M. Hoveland President & CEO Ladies and Gentlemen: This letter confirms the engagement of Keefe, Bruyette and Woods, Inc. (“KBW”) to act as the Conversion Agent to K-Fed Bancorp (“KFED”) and Kaiser Federal Bank (the “Bank”) in connection with the Bank’s reorganization from a mutual holding company form of organization to a stock holding company form of organization (the “Reorganization”).In order to effect the Reorganization, it is contemplated that all of KFED’s common stock to be outstanding after giving effect to the Reorganization will be issued to a newly formed stock holding company (the “Company”) to be formed by KFED, and that the Company will offer and sell shares of its common stock first to eligible persons (pursuant to the Plan of Reorganization) in a Subscription Offering, with any remaining shares offered to the general public in a Community and/or Syndicated Offering.This letter sets forth the terms and conditions of our engagement. Conversion Agent Services:As Conversion Agent, and as the Bank may reasonably request, KBW will provide the following services: 1.
